Per curiam.
Exceptions by plaintiff in an action of indebitatus assumpsit to recover on three certain promissory notes made by the. defendant, Notley, in favor of the Bank of Hawaii, Limited, and by the said Bank of Hawaii, Limited, endorsed to the plaintiff. The only exception set forth in the bill is one to the ruling and order of the trial court discharging the garnishees, William Henry, trustee of David E. Notley, and William T. Rawlins, based on the ground that said ruling and order was contrary to the law and the evidence and the weight of the evidence and the disclosures made upon oath by said garnishees. But the evidence is not made a part of the bill by reference or otherwise; and, indeed, although a transcript of the evidence appears among the papers sent up, it was not even filed in the court below. It is established in this court by a long and unbroken line of decisions that a transcript of evidence, not made a part of the bill of exceptions by reference or otherwise, cannot be considered. Kalamakee v. Wharton, 19 Haw. 472; Territory v. Ah Moon, 14 Haw. 203, 204; Keliiilihune v. Vierra, 13 Haw. 28; Kaleialii v. Kekuawela, 7 Haw. 386; Ah Chu v. Sung Kwong Wo Co., 5 Haw. 291; Ikalia v. Kopaea, 4 Haw. 198. Without a transcript of the evidence it is, of course, impossible for us to say that the making of the order discharging the garnishees was erroneous as a matter of law. The exceptions are overruled.